NUMBER 13-08-027-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


GERARDO LOZANO D/B/A BRIDE’S GALLERY,                                     Appellant,

                                          v.

COMMERCE OFFICE PARK ONE, L.P.,                                            Appellee.


               On appeal from the County Court at Law No. 4
                        of Nueces County, Texas.


                       MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza and Benavides
                  Memorandum Opinion Per Curiam

      Appellant, Gerardo Lozano d/b/a Bride’s Gallery, has filed an unopposed motion to

dismiss his appeal on grounds that the parties have reached an agreement to settle and

compromise their differences. Appellant requests that this Court dismiss the appeal.
       The Court, having considered the documents on file and appellant’s unopposed

motion to dismiss the appeal, is of the opinion that the motion should be granted. See TEX .

R. APP. P. 42.1(a). Appellant’s unopposed motion to dismiss is granted, and the appeal

is hereby DISMISSED. In accordance with the agreement of the parties, costs are taxed

against the party incurring same. See TEX . R. APP. P. 42.1(d) ("Absent agreement of the

parties, the court will tax costs against the appellant."). Having dismissed the appeal at

appellant's request, no motion for rehearing will be entertained, and our mandate will issue

forthwith.

                                                               PER CURIAM

Memorandum Opinion delivered and
filed this the 12th day of June, 2008.




                                             2